Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 01/12/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
The applicant essentially argues that:
The combination of U.S. 2020/0286889 to Salcedo in view of U.S. 2019/0006351 to Zhou does not teach "a conductive structure that contacts and engages at least an upper surface of the plurality of first fins in the anode region and at least a portion of the upper surface of the semiconductor substrate within the anode region" and the cross section in Fig. 7B does not show that "that the electrode 407 does not contact nor engage any portion of the substrate 401".
The examiner respectfully disagrees. In the Rejection below, the examiner has shown a conductive structure (407 - Fig. 7A of Salcedo) which contacts and engages 403) and portions of the upper surface of the semiconductor substrate 401 - (Fig. 7 A of Salcedo clearly shows this).
The applicant argues that Fig. 7B of Salcedo (cross-sectional view) does not show that the electrode 407 contacts nor engages any portion of the substrate 401. While this is true that Fig. 7B (cross-sectional view) does not show 407 is not contact nor engage any portion of the substrate 401, the top view of Fig. 7 A obviously shows this.
Therefore, the examiner believes that the rejection of claim 1 over Salcedo in view of Zhou is proper.
As for the amended portion of claim 1 (and sidewall surfaces), Salcedo teaches first fins (403) having sidewall surfaces - see Fig. 7 A of Salcedo – also see rejection below.

Status of Claims
Applicant's amendment of claims 1, 3, 4 in “Claims - 01/12/2022” have been acknowledged. 
This office action considers claims 1-4, 7-14, 21-26 pending for prosecution and are examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al., of record (US 20200286889 A1 – hereinafter Salcedo) in view of Zhou, of record (US 20190006351 A1 – hereinafter Zhou).
Regarding Claim 1, Salcedo teaches a Schottky diode (see the entire document; Fig. 7A-7B; specifically, [0174], and as cited below), comprising:

    PNG
    media_image1.png
    227
    505
    media_image1.png
    Greyscale

Salcedo – Fig. 7A
a semiconductor substrate (401; Fig. 7A; [0174]);
an anode region (right side of Fig. 7A) comprising a plurality of first fins (fins 403) formed in said semiconductor substrate (401), wherein an upper surface of the semiconductor substrate is exposed within said anode region (upper surface of 401 is exposed where 403, 405 not present) and wherein the plurality of first fins have a first 403 is shown in Fig. 7A) and sidewall surfaces (sidewall of 403 is shown in Fig. 7A);
a cathode region (left side of Fig. 7A) comprising a plurality of second fins (fins 402) formed in said semiconductor substrate, wherein the plurality of second fins have a second vertical height (height of 403 is shown in Fig. 7A); and
a conductive structure (anode terminal 407 – [0174])) that contacts and engages at least an upper surface of the plurality of first fins in the anode region (As shown in Fig. 7A – 407 is in contact with the upper surface of fins 403 in the anode region) and at least a portion of the upper surface of the semiconductor substrate within the anode region (407 also contacts upper surface of substrate 401 – Fig. 7A).
Even though Fig. 7A of Selcedo shows heights of fins 403 and 402, Selcedo is silent about their relative heights. That is, Selcedo fails to teach height of second fin 402 is greater than first fin 403.
In an analogous art, Zhou teaches height of fins 252, 253 greater than height of 251 (Zhou Fig. 5; [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the cathode fins 252, 253 having a greater vertical height than the anode fins 251 of Zhou into the Selcedo structure.
The ordinary artisan would have been motivated to integrate teachings of Zhou into Selcedo structure in the manner set forth above for, at least, this integration will prevent damage to the second doped layer during subsequent planarization of the dielectric layer (Zhou – [0046]).
Regarding Claim 3, the combination of Salcedo and Zhou teaches the Schottky diode of claim 1, wherein the conductive structure contacts and engages at least a portion of the sidewall surfaces of the plurality of first fins (Salcedo Fig. 7A – shows 407 envelops 403. Therefore,  at least a portion of the sidewall surfaces of 403 contact and engage with 407).
Regarding Claim 4, the combination of Salcedo and Zhou teaches the Schottky diode of claim 1, wherein the conductive structure contacts and engages the entirety of the sidewall surfaces of the plurality of first fins (Salcedo Fig. 7A shown 407 entirely envelops 403. Therefore, the side surfaces of 403 contact and engage entirely with 407).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salcedo in view of Zhou and in further view of Punchihewa et al., of record (US 9793262 B1 – hereinafter Punchihewa).
Regarding Claim 2, the combination of Salcedo and Zhou teaches claim 1 from which claim 2 depends. Salcedo also teaches each of the plurality of first fins has a first upper surface and each of the plurality of second fins has a second upper surface (Salcedo Fig. 7A shows fins 403 and 402 having upper surfaces).
But, the combination does not expressly disclose wherein a lateral width of the first upper surface is greater than a lateral width of the second upper surface.
In an analogous art, Punchihewa teaches “A method includes forming a first plurality of fins having a first width in a first region of a semiconductor substrate. A second plurality of fins having a second width greater than the first width is formed in a second plurality of fins to define an anode region of a diode. A junction is defined between the doped region and a cathode region of the second plurality of fins. A first contact interfacing with the anode region is formed” (Punchihewa C1 L56-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the anode fins having width greater than the cathode fins as taught by Punchihewa into the combination of Salcedo and Zhou structure.
The ordinary artisan would have been motivated to integrate teachings of Punchihewa into the combination of Salcedo and Zhou structure in the manner set forth above for, at least, this integration allows the implantation process to reach the lower portions of the wide fins, thereby reduces the likelihood that the portions of the doped surface to merge, thereby reducing the junction area (Punchihewa C4 L16-24).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salcedo in view of Zhou and in further view of Li, of record (US 20170186654 A1 – hereinafter Li).
Regarding Claim 9, the combination of Salcedo and Zhou teaches claim 1 from which claim 9 depends.
But, the combination does not expressly disclose wherein the number of first fins and the number of second fins is different.
However, in a related art Li (since Li teaches Schottky diodes – see [0123], [0139-0142]) teaches number of fin structures formed in region 210 may be greater than one Li Fig. 16 – [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of fin structures with different numbers in different regions (that is one skilled in the art may choose two fins in region 210 and three fins in region 220) as taught by Li into the combination of Salcedo and Zhou.
The ordinary artisan would have been motivated to integrate teachings of Li into the combination of Salcedo and Zhou structure in the manner set forth above for, at least, this integration will provide having different number of fins in different region to for the benefit of having fins in different regions with different current densities for different applications.
Allowable Subject Matter
       Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Reason for allowance was given in the last office action mailed on 06/08/2021.
	Claims 10-14 are allowable over prior art.
	Reason for allowance was given in the last office action mailed on 06/08/2021.
	Claims 21-26 are allowable over prior art.
Claims 22-26 are also allowed since they depend directly or indirectly from claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898